DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0089122 A1, hereafter 'Lee').
As to claim 1, Lee discloses an intravesical drug delivery device (100; see Figs. 1-3) comprising: an elongated body (106) having a first end, an opposed second end, and an intermediate portion between the first and second ends (see Fig. 1 depicting device 100 having two ends with intermediate portion therebetween), wherein the elongate body comprises: a first lumen (108) extending through the intermediate portion in a direction between the first and second ends and which contains a drug (para 0054), and a second lumen (110) extending through the intermediate portion in a direction between the first and second ends and which contains a first silicone cured to bias the elongated body in a coiled retention shape (retention frame 14 can include silicone – see para 0171, also see para 0174 which says lumen 110 can include a polymer filling of silicone), such that the device is elastically deformable between a relatively straightened shape suited for insertion of the device through a urethra and into the urinary bladder of a patient and the coiled retention shape which is suited to retain the device within the urinary bladder (see para 0060, 0175).
As to claim 14, Lee discloses a method of administering a drug to a patient in need thereof, comprising: inserting into a tissue site within the patient the device of claim 1 (see rejection of claim 1 above; also see para 0006, 0023 of Lee); and releasing the drug from the device to the tissue site within the patient (para 0022, 0023).
As to claim 15, Lee discloses the method of claim 14, wherein the step of inserting comprises passing the device through the patient's urethra and into the patient's urinary bladder (para 0006, 0023).
As to claim 16, Lee discloses the method of claim 15, wherein the step of inserting comprises elastically deforming the device into a relatively straightened shape suitable for passage of the device through the urethra and then permitting the device to elastically deform into the coiled retention shape within the urinary bladder (para 0051, 0052).
As to claim 17, Lee discloses a drug delivery device (100; see Figs. 1-3) comprising: an elongated body (106) having a first end, an opposed second end, and an intermediate portion extending continuously between the first and second ends (see Fig. 1 depicting device 100 having two ends with intermediate portion therebetween), wherein the elongate body comprises: a drug- and water-permeable elastomer (see para 0061, 0105, 0108, 0118); a first lumen (108) extending through the intermediate portion in a direction between the first and second ends and which contains a drug in a solid form (drug tablets 112 located within 110), and a second lumen (110) extending through the intermediate portion in a direction between the first and second ends and which contains a biocompatible elastomer (para 0061, 0171), without the drug (second lumen contains retention frame and does not include drug tablets), that biases the elongated body into a coiled retention shape, such that the device is elastically deformable between a relatively straightened shape (see Fig. 2) and the coiled retention shape (para 0060, 0175).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pryor et al. (US 5,062,829, hereafter ‘Pryor’).
As to claim 2, Lee teaches device of claim 1 as described above, but is silent to wherein the drug in the first lumen is in a matrix system in which the drug is dispersed in a second silicone.
Pryor teaches a device which includes a drug in a matrix system in which the drug is dispersed in silicone (see lines 33-45 col. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Lee in view of Pryor such that the drug in the first lumen is in a matrix system in which the drug is dispersed in a second silicone. One would have been motivated to do so in order to provide a means for delivery of the drug which can be dissolved within a patient (see lines 33-34 col. 2, lines 3-11 col. 4 of Pryor).

As to claim 10, Lee teaches the device of claim 1 as described above, but is silent to wherein the drug in the first lumen is in a matrix system in which the drug is dispersed in a polymeric material.
Pryor teaches a device which includes a drug in a matrix system in which the drug is dispersed in a polymeric material (see lines 1-6 col. 2, lines 33-45 col. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Lee in view of Pryor such that the drug in the first lumen is in a matrix system in which the drug is dispersed in a polymeric material. One would have been motivated to do so in order to provide a means for delivery of the drug which can be dissolved within a patient (see lines 1-6 col. 2, lines 33-34 col. 2, lines 3-11 col. 4 of Pryor).

As to claim 11, Lee in view of Pryor teaches the device of claim 10 as described above. While Lee in view of Pryor does not expressly recite wherein the drug comprises between 1% and 20% by weight of the matrix system, Pryor does teach however “More than one matrix layer may be provided over all or part of each spine, the layers being of the same or different potency of desired substance with outer layers leaching away to expose inner layers and some of the layers need not necessarily contain a drug but may be provided as an inert material to leach away to expose a drug containing layer for release at a later time” (see para beginning line 46 col. 2). Additionally, applicant’s specification gives no indication that making the drug comprise 1-20% by weight of the matrix system gives any unexpected result or solves any particular problem. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the drug be 1-20% by weight of the matrix system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cima et al. (US 2009/0149833 A1, hereafter 'Cima').
As to claim 4, Lee discloses the device of claim 1 as described above, but is silent to a third lumen adjacent to or extending through the elongated body, the third lumen extending in a direction from the first end to the second end.
Cima however teaches an implantable drug delivery device which can have multiple tubes, each having a lumen adjacent to or extending through an elongated body (see second and third embodiments in Fig. 11, as well as paragraphs 0125-0126).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Lee to include a third lumen adjacent to or extending through the elongated body, the third lumen extending in a direction from the first end to the second end. One would have been motivated to do so in order to provide an additional lumen for carrying more drug (see Fig. 11, para 0125-0126 of Cima).

Claim(s) 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Fischer JR (US 2006/0052757 A1, hereafter ‘Fischer’).
As to claim 6, Lee discloses the device of claim 1 as described above, and further wherein: the first lumen is defined by a first annular, polymeric tube (102); the second lumen is defined by a second annular, polymeric tube (104); the second annular tube has an outer diameter that is less than the inner diameter of the first annular tube (see Fig. 3). 
Lee is silent to wherein the second annular tube is located within the first lumen.
Fischer however discloses a first lumen (interior of 11) defined by a first, annular polymeric tube (11) and a second lumen (14) defined by a second, annular polymeric tube (13) (see Figs. 1-3 and para 0029, 0046, 0057 teaching polymers), the second annular tube has an outer diameter that is less than the inner diameter of the first annular tube, and wherein the second annular tube is located within the first lumen (see Fig. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Lee such that the second annular tube is located within the first lumen. One would have been motivated to do so as Fischer demonstrates that lumens/tubes in an implantable device can be arranged in a manner in which one lumen is located within another lumen (see Figs. 1-3, para 0020, 0029, 0046 and 0057 of Fischer). Furthermore it has been held that rearranging parts of a device in which the parts are already disclosed in the prior would be an obvious matter of design choice (see MPEP 2144.04 VI. C. and In re Japikse).

As to claim 7, Lee in view of Fischer teaches the device of claim 6 as described above. Lee further discloses wherein the first annular polymeric tube comprises a water- and drug-permeable polymer (see para 0061, 0105, 0108).

As to claim 13, Lee teaches the device of claim 1 as described above, but is not explicit to wherein the silicone is a high durometer silicone.
Fischer teaches an implantable medical device that uses a base material of silicone and teaches “the base material of the implantable medical device is silicone having a durometer in a range of 30 to 90 on the Shore A Hardness Scale” (para 0011, also see para 0023).
It would have been obvious to one having ordinary skill in the art to use a silicone having a high durometer (examiner notes that applicant’s specification points out that a “high” durometer is from 75-88 Shore A) for Lee based off the teachings of Fischer which suggests such durometers are known to be useful in the art of implantable drug delivery devices. Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Fischer as applied to claim 6 above, and further in view of Cima.
As to claim 8, Lee in view of Fischer teaches the device of claim 6 as described above, but is silent to a third lumen adjacent to or extending through the elongated body, the third lumen extending in a direction from the first end to the second end.
Cima however teaches an implantable drug delivery device which can have multiple tubes, each having a lumen adjacent to or extending through an elongated body (see second and third embodiments in Fig. 11, as well as paragraphs 0125-0126).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Lee to include a third lumen adjacent to or extending through the elongated body, the third lumen extending in a direction from the first end to the second end. One would have been motivated to do so in order to provide an additional lumen for carrying more drug (see Fig. 11, para 0125-0126 of Cima).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pryor as applied to claim 10 above, and further in view of Zaffaroni (US 3,854,480).
As to claim 12, Lee in view of Pryor teaches the device of claim 10 as described above, but is silent to wherein the matrix system is in the form of a film.
Zaffaroni teaches a matrix system and reads “This ability to shape the matrix into tubes, rods, disks, films, rings and other highly reproducible shapes of controllable composition, results in ready fabrication of devices with closely controlled characteristics and overcomes a significant disadvantage of previously described devices” (see para beginning line 37 col. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Lee/Pryor in view of Zaffaroni such that the matrix system is in the form of a film. One would have been motivated to do so as Zaffaroni teaches that matrix systems in the form of films can be easily/readily fabricated (see para beginning line 37 col. 7).

Allowable Subject Matter
Claim(s) 3, 5 and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, Lee in view of Pryor teaches the device of claim 2 as described above. However both Lee and Pryor are silent to wherein the second silicone has a lower durometer value than the first silicone in combination with the limitations of claims 1 and 2.
As to claim 5, Lee in view of Pryor teaches the device of claim 4 as described above, but each are silent to wherein the third lumen is gas-filled and sealed at its ends to promote buoyancy of the device in the bladder. No reference was found that would have made it further obvious to one having ordinary skill in the art to further modify Lee to satisfy these limitations in combination with the limitations of claims 1 and 4.
As to claim 9, Lee in view of Fischer and Cima teaches the device of claim 8 as described above. However, each are silent to wherein the third lumen is defined by a third annular, polymeric tube which is located within the first lumen, within the second lumen, or within both the first and the second lumen in combination with the limitations of claims 8, 6, and 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                               

/James D Ponton/Primary Examiner, Art Unit 3783